Citation Nr: 1820281	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sinus disability (claimed as allergic rhinitis/sinusitis). 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel






INTRODUCTION

The Veteran had active air service from June 1968 to June 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.  

A review of the record shows that the Veteran has current diagnoses of acute sinusitis and allergic rhinitis, and has received continuing treatment for his sinus disability.  The Board further notes that the Veteran's service treatment records (STRs) show that the Veteran was treated for recurrent sore throats, nose pain, and mild inflammation of the throat.  In light of the Veteran's current diagnosis and his in-service complaints, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present sinus disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present sinus disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present sinus disability had its onset during active service, or is otherwise etiologically related to active service. The examiner should specifically address the Veteran's throat and nose symptomatology in service.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


